American Fidelity Assurance Company and American Fidelity Separate Account C (File no. 811-21313) hereby incorporate by reference the semi-annual reports for the underlying funds named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Fidelity Dual Strategy Fund, Inc.® File #: 811-08873 CIK # Accession #: 0001061128-13-000055 Date of Filing: 08/16/13 Filer/Entity: American Century Variable Portfolios, Inc. Fund/Portfolio Name: VP Balanced Fund Fund/Portfolio Name: VP Capital Appreciation Fund Fund/Portfolio Name: VP Income & Growth Fund Fund/Portfolio Name: VP International Fund File #: 811-05188 CIK # Accession #: 0001437749-13-011225 Date of Filing: 08/22/13 Filer/Entity: BlackRock Variable Series Funds, Inc. Fund/Portfolio Name: Basic Value V.I. Fund Fund/Portfolio Name: Capital Appreciation V.I. Fund Fund/Portfolio Name: Value Opportunities V.I. Fund File #: 811-03290 CIK #: Accession #: 0001193125-13-352247 Date of Filing: 09/05/13 Filer/Entity: The Dreyfus Socially Responsible Growth Fund, Inc. File #: 811-07044 CIK # Accession #: 0000890064-13-000015 Date of Filing: 08/14/13 Filer/Entity: Dreyfus Stock Index Fund, Inc. File #: 811-05719 CIK # Accession #: 0000846800-13-000026 Date of Filing: 08/14/13 Filer/Entity: Dreyfus Variable Investment Fund Fund/Portfolio Name: International Value Portfolio File #: 811-05125 CIK # Accession #: 0000813383-13-000027 Date of Filing: 08/15/13 Filer/Entity: Dreyfus Investment Portfolios Fund/Portfolio Name: Technology Growth Portfolio File #: 811-08673 CIK # Accession #: 0001056707-13-000025 Date of Filing: 08/14/13 Filer/Entity: Vanguard® Variable Insurance Funds Fund/Portfolio Name: Balanced Portfolio Fund/Portfolio Name: Capital Growth Portfolio Fund/Portfolio Name: Small Company Growth Portfolio Fund/Portfolio Name: Total Bond Market Index Portfolio File #: 811-05962 CIK # Accession #: 0000932471-13-008048 Date of Filing: 08/29/13 These semi-annual reports are for the period ended June 30, 2013 and have been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed toKimberly Wagonerat (405) 523-5290.
